Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
s 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,621,820 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “… server …; … an entertainment system …” and added the limitations of “… engine …;  … a controller ….”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  


Application Number: 16/848,709
US Patent Number: 10,621,820 B2
An electronic gaming machine constructed to receive real credits from a user, comprising:
An electronic gaming machine constructed to receive real credits from a user, comprising:
a real world server connected to a game world server, wherein the real world server is constructed to:
a real world engine connected to a game world engine, wherein the real world server is constructed to:
provide a gambling proposition, whereof the gambling proposition is configured to provide a randomly generated payout for a wager of an amount of credits;
provide a gambling proposition, whereof the gambling proposition is configured to provide a randomly generated payout for a wager of an amount of credits;
receive from the game world server, gameplay gambling event occurrences, 
engine, gameplay gambling event occurrences, 

determine, an outcome of a gambling event using a random number generator;
communicate, to the game world server, the outcome of the gambling event;
communicate, to the game world engine, the outcome of the gambling event;
a controller connected to the game world server, wherein the controller is constructed to:
an entertainment system engine connected to the game world engine, wherein the controller is constructed to:
execute the entertainment game providing the outcome upon the player’s skillful execution of the entertainment game, wherein the entertainment game includes a quanta selector user interface that displays on a user output device a selection of a plurality of elements for the entertainment game, the quanta selector user interface allowing the player to 

 and generation of the randomly generated payout for the gambling proposition for the wager of the amount of credits;
communicate, to the game world engine, gameplay gambling event occurrences, wherein the gambling event occurrences are based upon the player’s skillful execution of the entertainment game that trigger the wager of the amount of credits of the gambling proposition and generation of the randomly generated payout for the gambling proposition for the wager of the amount of credits;
receive, from the game world server, the outcome of the gambling event;
receive, from the game world engine, the outcome of the gambling event;
receive, from the game world server, an amount of quanta to allocate; and
receive, from the game world engine, an amount of quanta to allocate; and
the game world server connecting the controller to the real world server, wherein the game world server is constructed to:
the game world engine connecting the controller to the real world server, wherein the game world engine is constructed to:
manage the entertainment game;
manage the entertainment game;
receive, from the controller, gameplay gambling event occurrences, wherein the gambling event occurrences are based upon the player’s skillful execution of the 


communicate, to the real world engine, gameplay gambling event occurrences received from the controller to the real world engine, wherein the gambling event occurrences are based upon the player’s skillful execution of the entertainment game that trigger the wager of the amount of credits of the gambling proposition and generation of the randomly generated payout for the gambling proposition for the wager of the amount of credits;
receive, from the real world server, the outcome of the gambling event;
receive, from the real world engine, the outcome of the gambling event;
communicate, to the controller, the outcome of the gambling event;
communicate, to the controller, the outcome of the gambling event;
determine the amount of quanta to award the player based on the outcome of the gambling event and a quanta pay table distinct from a 


communicate, to the controller, the amount of quanta to allocate.




Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale




/Ronald Laneau/
Primary Examiner, Art Unit 3714